DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-9, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0209959, “Lee”) in view of Samulski et al. (US 2009/0027603, “Samulski”).
Regarding claim 1, Lee teaches a display device ([0003]) having a cover window (e.g., Fig. 3, [0003], [0056]) that comprises a transparent layer (e.g., Fig. 3, OCA1 layer, [0065], being an optically clear layer), a light blocking layer that defines an opening (e.g., Fig. 3, layer BM, [0061]), and a cover layer or window (Fig. 3, layer 100, [0062]). Lee additionally teaches that the device may comprise a sensor (e.g., touch sensor, [0007]). Lee additionally teaches that the window member may include an anti-fingerprint or anti-fouling layer ([0061]).
    PNG
    media_image1.png
    368
    513
    media_image1.png
    Greyscale
	Lee fails to specifically teach the makeup of the anti-fingerprint or anti-fouling layer. In the same 
Regarding claims 2 and 3, modified Lee additionally teaches that the anti-pollution layer may be disposed over the window portion of the device and may have a larger area than the opening area(see Fig. 3, wherein layer 100, and the anti-fingerprint layer disposed on top of it, are placed over the display area, AR; please see [0059] - [0061]).
Regarding claims 4 and 5, modified Lee additionally teaches that the surface energy of the anti-fouling layer may be less than 20 mN/m (i.e., less than 20 dynes/cm, Samulski, [0060]).  
Regarding claims 6 and 7, modified Lee fails to specifically teach the contact angles for water and hexadecane for the anti-fouling layer. However, because modified Lee teaches that the film has a substantially similar (i.e. very low) surface energy and may be made of substantially similar materials (see Samulski, [0059], [0060]; see also present specification at [0104] – [0106]), it would be expected that the films have contact angles for water and hexadecane reading on the presently claimed ranges. It should be noted that the contact angles for water and hexadecane are result effective variables.  As the surface energy of a film increases, the contact angles decrease (see present specification at [0101], [0102]). As the surface energy of the film is significantly low it would be expected that the contact angles for the substances claimed would be correspondingly high. 
Regarding claims 8 and 9, modified Lee additionally teaches that the anti-fouling layer may include, e.g., perfluoropolyethers (Samulski, [0120], [0126], [0059], [0060]). 
Regarding claim 12, modified Lee additionally teaches that the anti-fouling layer may be a patterned layer and may include protrusions or grooves (Samulski, [0063] [0064]).
Regarding claim 17, because the anti-fingerprint or anti-fouling layer of modified Lee may be placed on the window layer (see Fig. 3, [0061]) it may be considered to be placed away from the sides of the underlying light blocking layer (see, e.g., Fig. 3, above). 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Samulski, as applied to claim 1, above, and further in view of Brown et al. (US 2016/0023941, “Brown”)
Regarding claims 10 and 11, modified Lee fails to teach the inclusion of an adhesion improving layer corresponding to the portion of the transparent layer which corresponds to the sensor of the display device and is exposed in the opening. In the same field of endeavor of anti-finger print layers and coatings ([0005], [0006]), Brown teaches the inclusion of an adhesion promoting layer made of SiO2 to be formed on an anti-fingerprint layer (e.g., [0006], [0016]). It would have been obvious to the ordinarily skilled artisan at the time of filing to have included such a layer in order to improve the adhesion of the low-surface energy anti-fingerprint layer to the underlying layers ([0011], [0029], [0034]).

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Samulski, as applied to claim 1, above, and further in view of Brumwell (US 2006/0262405, “Brumwell”).
Regarding claims 13-16, Lee teaches the inclusion of additional functional layers (e.g., [0061]) but fails to specifically teach the inclusion of additional protective layers attached with an adhesive. In the same field of endeavor of display devices (e.g., [0003]), Brumwell teaches the use of a multilayer protective film wherein each of the layers are adhered together and to a substrate with an adhesive . 

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Samulski and further in view of Cheol et al. (KR 2013-0063570A, “Cheol” a machine translation of which has been appended).
Regarding claims 18-20, Lee teaches a display device ([0003]) having a cover window (e.g., Fig. 3, [0003], [0056]) that comprises a transparent layer (e.g., Fig. 3, window layer 100 having a hardcoat layer thereon, [0065], being an optically clear layer), a light blocking layer that defines an opening (e.g., Fig. 3, layer BM, [0061]), and a display panel (Fig. 3, [0060], layer 300). Lee additionally teaches that the window member may include an anti-fingerprint or anti-fouling layer as well as, for example, hardcoat layers ([0061]; therefore the light blocking layer BM may be between the transparent layer and the display panel and the anti-fingerprint or anti-fouling layer may be between an exterior hardcoat layer and the display panel).  	Lee fails to teach that the cover window overlaps the inclusion of a light receiving sensor. In the same field of endeavor of display devices ([0014]), Cheol teaches to include an infrared proximity sensor that is covered with an infrared ink layer to prevent exposure to the outside while permitting infrared light through ([0022], [0064] – [0066]; i.e., reading on the limitations of claim 19). Cheol teaches that the infrared sensor may be disposed in the vicinity of the touch screen ([0005], thus overlapping the opening corresponding to the image display area). It would have been obvious to the ordinarily skilled 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782